Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Richards USPN 5607414 and Viens US 2015/0351976.  Appellant arguments in the Appeal Brief filed 8/2/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest, in conjunction with the features of the claim, the secondary topsheet comprises two layers with a first layer between the topsheet and the second layer and where the first layer has a mean pore size larger than a mean pore size of the topsheet.  As discussed in the Final Action mailed 1/22/21, Richards/Viens teaches a secondary topsheet, which functions to wick fluid similar to the acquisition layer of Viens.  Viens teaches the pore size of the acquisition layer is larger than the pore size of the topsheet.  However, the claimed combination does not teach or suggest an additional layer for the secondary topsheet structure as positioned as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781